Citation Nr: 1038856	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971 and 
from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

By way of background, the Veteran filed a claim seeking service 
connection for bilateral hearing loss in May 1999, and the 
Veteran's service connection claim was remanded by the Board for 
further procedural and evidentiary development in November 2003.  
A subsequent April 2006 Board decision granted the Veteran's 
service connection claim, and a May 2006 rating decision assigned 
the Veteran a noncompensable rating for this disability.  The 
Veteran disagreed with the rating evaluation, giving rise to the 
current appeal.

A review of the record appears to reflect that a claim for a 
total disability rating based on unemployability (TDIU) has been 
raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since it 
has not yet been adjudicated by the RO, it is referred there for 
appropriate action.


FINDING OF FACT

The Veteran's bilateral hearing loss is currently manifested by 
hearing acuity of Level II in the right ear and Level III in the 
left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, 
however, the Board notes that the Veteran's claim for a higher 
rating arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Courts have 
held that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, additional 
notice is not required under 38 U.S.C.A. § 5103.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The Veteran's service treatment 
records have been obtained (which are relevant to the instant 
increased rating claim because they reflect the history of the 
Veteran's bilateral hearing loss), as well as his post-service 
audiological treatment records, and the Veteran has not 
identified any available records that have not been obtained.  
The Veteran was also provided with a VA audiological examination.  
Additionally, the Veteran was offered the opportunity to testify 
at both a Board and RO hearing, and he elected to testify at an 
RO formal hearing; however, the Veteran subsequently cancelled 
his hearing request.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required. 




Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized.  See 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  See 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern, although 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran is currently assigned a noncompensable rating for his 
bilateral hearing loss, and he contends that the severity of his 
hearing loss should entitle him to a compensable rating.

The Board notes that pursuant to VA's rating schedule, the 
assignment of a disability rating for hearing impairment is 
derived by a purely mechanical application of the rating schedule 
to the numeric designations derived from the results of 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by puretone audiometric tests at the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  A 10 percent 
evaluation for bilateral defective hearing is assigned when the 
hearing acuity is at least at Level I in the better ear and Level 
X in the poorer ear, or Levels II and V, or Levels III and IV.  
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of Section 4.86.  38 C.F.R. 
§ 4.85(c).  

The Board further notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In this regard, the Veteran's VA audiological 
examination discussed below includes the Veteran's complaint of 
difficulty understanding speech unless he can see the speaker, 
difficulty hearing his television, and occasional episodes of 
complete deafness.

The relevant evidence of record includes the results of private 
audiological testing conducted during the instant rating period 
and a VA audiological examination report.

Audiometric testing conducted in July 1998 revealed puretone 
thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
30
40
70
75
LEFT
25
35
60
65

The average puretone threshold was 53.75 in the right ear and 
46.25 in the left ear.  The results of speech audiometry 
conducted at this time were not recorded in a manner that allows 
the results to be considered for rating purposes.

Further audiometric testing conducted in July 1998 revealed 
puretone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
40
65
65
LEFT
30
35
65
65

The average puretone threshold was 48.75 bilaterally.  No speech 
audiometry results were recorded in conjunction with this 
audiometric testing.

Audiometric testing conducted in July 1999 revealed puretone 
thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
40
65
70
LEFT
20
30
70
65

The average puretone threshold was 50 in the right ear and 46.25 
in the left ear.  No speech audiometry results were recorded in 
conjunction with this audiometric testing.

Audiometric testing conducted in June 2000 revealed puretone 
thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
45
70
75
LEFT
20
35
65
65

The average puretone threshold was 53.75 in the right ear and 
46.25 in the left ear. No speech audiometry results were recorded 
in conjunction with this audiometric testing.

Audiometric testing conducted in May 2001 revealed puretone 
thresholds in decibels as follows:  
	


HERTZ



1000
2000
3000
4000
RIGHT
20
45
70
65
LEFT
25
35
65
65

The average puretone threshold was 50 in the right ear and 47.5 
in the left ear. No speech audiometry results were recorded in 
conjunction with this audiometric testing.

Audiometric testing conducted in September 2002  revealed 
puretone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
40
50
70
70
LEFT
35
45
65
70

The average puretone threshold was 57.5 in the right ear and 
53.75 in the left ear. No speech audiometry results were recorded 
in conjunction with this audiometric testing.

Audiometric testing conducted in April 2004 revealed puretone 
thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
50
75
85
LEFT
40
45
70
60

The average puretone threshold was 61.25 in the right ear and 
53.75 in the left ear. No speech audiometry results were recorded 
in conjunction with this audiometric testing.

The Veteran was afforded a VA audiological examination in May 
2006, during which he reported difficulty understanding speech if 
he cannot see the speaker, difficulty hearing the television, and 
occasional complete deafness.  Audiometric testing conducted 
during the examination revealed puretone thresholds in decibels 
as follows:  






HERTZ



1000
2000
3000
4000
RIGHT
50
60
75
75
LEFT
45
45
75
70

The average puretone threshold was 65 in the right ear and 58.75 
in the left ear. Speech audiometry results revealed speech 
discrimination of 92 percent in the right ear and 84 percent in 
the left ear.

The Board notes that the record does not reflect statements from 
either the Veteran or his representative asserting that the 
Veteran's bilateral hearing impairment has increased in severity 
since the time of this VA audiological examination.

The audiological evidence outlined above reflects the Veteran's 
declining hearing acuity, with the most severe hearing impairment 
(as reflected by the highest average puretone thresholds for 
either ear) recorded during the Veteran's VA examination.  
Moreover, the only speech discrimination scores that can be used 
for VA rating purposes were obtained during the Veteran's VA 
examination, as well.  Accordingly, the Board will use the VA 
examination results when determining whether the Veteran's 
hearing acuity warrants a compensable rating pursuant to 
applicable regulations.  

However, even when considering the audiological test results 
obtained during this examination (reflecting the highest puretone 
thresholds of record), the results fail to reflect entitlement to 
a compensable rating.  Using Table VI, the VA examination 
audiometric test results merit ratings of Level II for the right 
and Level III for the left ear, which fail to meet the schedular 
criteria for a compensable rating for hearing loss under Table 
VII.  See 38 C.F.R. § 4.85, Table VII.  The Board notes that 
Table VIa is not available, as the examiner did not state that 
the use of speech discrimination testing was inappropriate; there 
are no audiometric testing results reflecting puretone thresholds 
at each of the four specified frequencies to be 55 decibels or 
more; and the evidence does not reflect any audiometric testing 
revealing a puretone threshold of 30 decibels or less at 1000 
Hertz coupled with puretone threshold of 70 decibels or more at 
2000 Hertz.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reports of functional loss; his difficulty hearing 
speech when not looking at the speaker, difficulty hearing the 
television, and occasional periods of deafness.  However, the 
rating schedule contemplates difficulty hearing, and given the 
Veteran's hearing acuity reflected by his audiometric testing and 
speech discrimination scores, the Board does not find that the 
evidence, when viewed as a whole, reflects that the severity of 
the Veteran's hearing disability warrants the assignment of an 
increased rating.  


ORDER

A compensable rating for bilateral hearing loss is denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


